PER CURIAM.
Appellant challenges the trial court’s denial of his motion to withdraw his plea filed pursuant to Florida Rule of Criminal Procedure 3.170(i). He properly asserts that the trial court erred in not appointing conflict-free counsel for the hearing on the motion. See Bullard v. State, 860 So.2d 452 (Fla. 1st DCA 2003).
Accordingly, the order denying appellant’s motion to withdraw the plea is reversed, and the case is remanded for appointment of conflict-free counsel and for a new hearing on appellant’s motion.
BARFIELD, WOLF, and BROWNING, JJ., concur.